211 F.2d 810
94 U.S.App.D.C. 73
MEREDITH et al.v.CABELL et al.
No. 11973
United States Court of Appeals, District of Columbia Circuit.
Argued April 5, 1954.Decided April 15, 1954.

[94 U.S.App.D.C. 74] Mr. Earl J. Lombard, Washington, D.C., Mr. Ernest G. Barnes, Washington, D.C., on the brief, for appellants.
Mr. Walter J. Cahill, Washington, D.C., for appellees.
Before WILBUR K. MILLER, PRETTYMAN and FAHY, Circuit Judges.
PER CURIAM.


1
The appellee, Mrs. Alice B. Cabell, and her husband, who is now dead, were the makers of promissory notes aggregating $10,200, secured by deeds of trust on realty.  The payee of the notes endorsed them to the appellant, Maurice M. Meredith.


2
In this suit the loan transaction was attacked as usurious.  The District Court found Meredith was not, as he claimed, a holder in due course for value without notice, but that he had actually and knowingly lent the money to the Cabells and had used the payee as an intermediary to avoid the usury statute, Sec. 28-2703, D.C. Code 1951.  It las also found that Meredith had advanced to the Cabells in return for the notes only the sum of $7,510, of which $5,476.10 had been repaid, leaving a balance of $2,033.28 due the creditor.  Having so found, the District Court adjudged that, unless the unpaid balance were paid within thirty days, the trustees designated in the deeds of trust might sell the property to satisfy the amount found to be due.


3
The findings of fact were supported by the evidence and the judgment gave relief appropriate in the circumstances.  It follows that Meredith's appeal must fail.


4
Affirmed.